Citation Nr: 1122779	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-47 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depression, schizo typical personality disorder, borderline personality disorder, polysubstance abuse, bipolar disorder, and pedophilia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from June to December 1987.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran has received various psychiatric diagnoses - including of PTSD, major depression, schizo typical personality disorder, borderline personality disorder, polysubstance abuse, bipolar disorder and pedophilia.  The Board, therefore, is required to consider all of these diagnoses when deciding his appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

Because, however, the claim requires further development before being decided, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran is claiming that he has a personality disorder that was aggravated by his military service from June to December 1987.  He received a diagnosis during his service of schizo typical personality disorder.  Since service, he has received several additional diagnoses - including, as mentioned, of PTSD, major depression, borderline personality disorder, polysubstance abuse, bipolar disorder, and pedophilia.

Generally speaking, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Quirin v. Shinseki, 22 Vet. App. 390 (2009); and Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

No medical examination or opinion has been provided, however, to determine whether the several additional diagnoses since service are indication of disability superimposed upon the personality disorder diagnosed during the Veteran's relatively brief period of military service from June to December 1987.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA psychiatric examination to:

a) identify and, if possible, reconcile all psychiatric diagnoses to date;

b) determine the likelihood (very likely, as likely as not, or unlikely) that any of these diagnoses are indication of disability superimposed upon the schizo typical personality disorder diagnosed during the Veteran's relatively brief period of military service from June to December 1987 or, instead, more likely the result of other factors unrelated to his military service.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All diagnostic testing and evaluation needed to make these important determinations should be performed.

It is imperative the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


